DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/30/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/31/2020 and 3/27/2020 and 1/172020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 20, Using phrase “A computer program configured to cause a computer to function as an information processing device”. A “computer program “ should use“non transitory readable medium” computer to function as an information processing device. That make the claim indefinite.

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff Lewis James (WO 2017/031089 A1).
  
Regarding claim 1, Marggraff Lewis James discloses (figure 32 and 33) an information processing device comprising an arithmetic processing unit configured to execute arithmetic processing related to calibration of detection of a sight line toward a display 
Marggraff discloses all of the claimed limitations not explicitly disclose uses only the sight line data of an eye for which calibration is determined to be executable when executing calibration for the eye.
Marggraff discloses curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location.  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location for the purpose of  biomechanically based eye signals as taught by Marggraff (page 97). 
Regarding claim 2, Marggraff Lewis James discloses ,wherein the arithmetic processing unit determines the calibration executability for each of both eyes (page 116, 734a and 734c) based on usable calibration points (figure 33).  
Regarding claim 3, Marggraff Lewis James discloses   wherein the arithmetic processing unit determines that calibration is in executable for an eye when the number of usable calibration points is smaller than a threshold (see figure 33).  
Regarding claim 4, Marggraff Lewis James discloses wherein the arithmetic processing unit determines the calibration executability for each of both eyes based on variance of an optical axis vector at all usable calibration points (page 115, lines 26-31).  

Regarding claim 6, Marggraff Lewis James discloses wherein the arithmetic processing unit determines usability of a calibration point based on the sight line data accumulated at the calibration point (figure 33).  
Regarding claim 7, Marggraff Lewis James discloses wherein the arithmetic processing unit determines that a calibration point is unusable when the number of pieces of the sight line data accumulated at the calibration point does not exceed a predetermined number in a predetermined time (figure 33).  
Regarding claim 8, Marggraff Lewis James discloses wherein the arithmetic processing unit calculates an optical axis vector (749)  by a pupil cornea reflection method based on a captured image including an eye of a user and obtained by image capturing when the eye of the user is irradiated with light from a light source and a gaze point marker is displayed at a calibration point (figure 34) .  
Regarding claim 9, Marggraff Lewis James discloses further comprising a display control unit configured to control a display position of an object displayed on the display unit in accordance with an eye for which the calibration has been executed (page 116, last paragraph and page 117, first paragraph).  

Regarding claim 11, Marggraff Lewis James discloses wherein the display control unit displays (721) the object in a calibration area for an eye for which the calibration has been executed (figure 32).  
Regarding claim 12, Marggraff Lewis James discloses further comprising an evaluation unit configured to evaluate optical axis vector (749) (figure 34) variance calculated for a plurality of calibration points.  
Regarding claim 13, Marggraff Lewis James discloses further comprising a marker control unit configured to change a display position of a gaze point marker displayed by the display unit(721) (page 114) (figure 32 and figure 33).  
Regarding claim 19, Marggraff Lewis James discloses (figure 32 and 33) an information processing method comprising executing, by a processor, arithmetic processing related to calibration of detection of a sight line toward a display unit (721) (page 114), wherein the executing arithmetic processing further includes determining calibration executability for each of both eyes(page 116, 734a and 734c)  based on acquired sight line data and using only the sight line data of an eye for which calibration is determined to be executable when executing calibration for the eye.
  Marggraff discloses all of the claimed limitations not explicitly disclose uses only the sight line data of an eye for which calibration is determined to be executable when executing calibration for the eye.
Marggraff discloses curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location.  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location for the purpose of  biomechanically based eye signals as taught by Marggraff (page 97).
Regarding claim 20, Marggraff Lewis James discloses (figure 32 and 33)  an information processing device comprising an arithmetic processing unit configured to execute 
Marggraff discloses all of the claimed limitations not explicitly disclose uses only the sight line data of an eye for which calibration is determined to be executable when executing calibration for the eye.
Marggraff discloses curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location.  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide curve fitting may be used to determine best fit parameters between a mapping function that transformed measured eye position and time and domain location for the purpose of  biomechanically based eye signals as taught by Marggraff (page 97).
Allowable Subject Matter
5.   Claim 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  further comprising a transparent member including at least two light emission points each configured to irradiate an eye of a user with light guided from a light source, wherein the at least two light emission points are disposed at positions where the at least two light emission points can form at least two bright spots on the cornea of each of both eyes and  the transparent member is formed in a plate shape and disposed between each eye of the user and the display unit.  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/12/2022